                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

APRIL CADENA,                                 §
                                              §
        Plaintiff.                            §
                                              §
v.                                            §       Cause No. 3:16-CV-00209-FM-RFC
                                              §
EL PASO COUNTY,                               §
                                              §
                                              §
                                              §
        Defendants                            §

            DEFENDANT EL PASO COUNTY’S NOTICE TO THE COURT OF
                    DEFENDANT’S OFFER OF JUDGMENT

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW, Defendant El Paso County, and files this Notice to the Court regarding

Defendant’s Offer of Judgment and respectfully shows:

                                      I.      INTRODUCTION

1.      On February 14, 2020 counsel for Defendant contacted counsel for Plaintiff Cadena to make

a settlement offer.

2.      FED. R. CIV. P. 68 requires that any offer of judgment be made 14 days before trial. Trial is

scheduled for March 30, 2020.

3.      Defendant County is concurrently serving its Offer of Judgment on counsel for Plaintiff

Cadena in accordance with FED. R. CIV. P. 68.

                                              Respectfully Submitted,

                                              JO ANNE BERNAL

                                              EL PASO COUNTY ATTORNEY
                                              500 E. San Antonio, Rm. 503
                                              El Paso, Texas 79901
                                              Telephone: (915) 546-2083
                                              Telecopier: (915) 546-2133
                                              Email: rduarte@epcounty.com

                                      BY:     /s/ Ruben Duarte                               n
                                              RUBEN G. DUARTE
                                              Assistant County Attorney
                                              State Bar No. 24002017
                                              Attorney for Defendants


                                 CERTIFICATE OF SERVICE

        This to certify that on 14th day of February, 2020, I electronically filed the foregoing
document with the clerk of the court for the United States District Court, Western District of Texas,
using the court’s electronic case filing system. The electronic case filing system sent a “Notice of
Electronic Filing” to Plaintiff’s attorney Perry Pinon.

                                              /s/ Ruben Duarte
                                              RUBEN DUARTE
